Name: Commission Regulation (EC) NoÃ 1994/2005 of 7 December 2005 fixing the basic products which do not qualify for advance payment of export refunds
 Type: Regulation
 Subject Matter: international trade;  accounting;  agricultural activity;  trade policy
 Date Published: nan

 8.12.2005 EN Official Journal of the European Union L 320/30 COMMISSION REGULATION (EC) No 1994/2005 of 7 December 2005 fixing the basic products which do not qualify for advance payment of export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 18, first paragraph thereof, and to the corresponding provisions of the other Regulations on the common organisation of the market in agricultural products, Having regard to Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (2), Whereas: (1) Commission Regulation (EEC) No 1618/81 of 17 June 1981 on fixing the basic products which do not qualify for advance payment of export refunds (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 4(2) of Regulation (EEC) No 565/80 applies to processed products and goods obtained from basic products, provided that inward processing arrangements are not prohibited for comparable products. The list of these products referred to in Article 8 of Regulation (EEC) No 565/80 should be drawn up. Inward processing is prohibited for certain products which are comparable with the basic products. (3) The measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 The basic products which shall not qualify under the arrangements referred to in Article 4 of Regulation (EEC) No 565/80 are listed in Annex I of this Regulation. However, such basic products shall be excluded only where they are intended for use in the processing of the products mentioned: (a) in Annex I to Regulation (EC) No 1784/2003, excluding products covered by CN code 2309 referred to therein; (b) in Article 1(1)(c) of Council Regulation (EC) No 1785/2003 (5). Article 2 Regulation (EEC) No 1618/81 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2005. For the Commission JosÃ © Manuel BARROSO Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 62, 7.3.1980, p. 5. Regulation as last amended by Commission Regulation (EC) No 444/2003 (OJ L 67, 12.3.2003, p. 3). (3) OJ L 160, 18.6.1981, p. 17. Regulation as last amended by Regulation (EEC) No 3480/88 (OJ L 305, 10.11.1988, p. 28). (4) See Annex II. (5) OJ L 270, 21.10.2003, p. 96. ANNEX I CN code Description 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading 1006; germ of cereals, whole, rolled, flaked or ground: 1104 30  Germ of cereals, whole, rolled, flaked or ground 1106 Flour, meal and powder of the dried leguminous vegetables of heading 0713, of sago or of roots or tubers of heading 0714 or of the products of Chapter 8: 1106 20  Of sago or roots or tubers of heading 0714: 1106 20 90   Other 1109 00 00 Wheat gluten, whether or not dried 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants: 2302 10  Of maize (corn) 2302 20  Of rice 2302 30  Of wheat 2302 40  Of other cereals 2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets: 2303 10  Residues of starch manufacture and similar residues:   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product: 2303 10 11    Exceeding 40 % by weight ANNEX II Repealed Regulation with its successive amendments Commission Regulation (EEC) No 1618/81 (OJ L 160, 18.6.1981, p. 17) Commission Regulation (EEC) No 2880/84 (OJ L 272, 13.10.1984, p. 15) Commission Regulation (EEC) No 3480/88 (OJ L 305, 10.11.1988, p. 28) ANNEX III CORRELATION TABLE Regulation (EEC) No 1618/81 This Regulation Article 1 Article 1 Article 2   Article 2 Article 3 Article 3 Annex Annex I  Annex II  Annex III